
	
		II
		Calendar No. 35
		110th CONGRESS
		1st Session
		S. 241
		[Report No. 110–10]
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Mr. Wyden (for himself
			 and Mr. Akaka) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 15, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To authorize the Secretary of the Interior to enter into
		  cooperative agreements to protect natural resources of units of the National
		  Park System through collaborative efforts on land inside and outside of units
		  of the National Park System.
	
	
		1.Short titleThis Act may be cited as the Natural
			 Resource Protection Cooperative Agreement Act.
		2.Cooperative
			 agreements for national park natural resource protection
			(a)In
			 GeneralThe Secretary of the Interior (referred to in this Act as
			 the Secretary) may enter into cooperative agreements with State,
			 local, or tribal governments, other Federal agencies, other public entities,
			 educational institutions, private nonprofit organizations, or willing private
			 landowners to protect natural resources of units of the National Park System
			 through collaborative efforts on land inside and outside of National Park
			 System units.
			(b)Terms and
			 ConditionsA cooperative agreement entered into under subsection
			 (a) shall—
				(1)provide
			 for—
					(A)clear and direct
			 benefits to natural resources of a unit of the National Park System;
					(B)the preservation,
			 conservation, and restoration of coastal and riparian systems, watersheds, and
			 wetlands;
					(C)preventing,
			 controlling or eradicating invasive exotic species that occupy land within a
			 unit of the National Park System or adjacent to a unit of the National Park
			 System; or
					(D)restoration of
			 natural resources, including native wildlife habitat;
					(2)include a
			 statement of purpose demonstrating how the agreement will—
					(A)enhance
			 science-based natural resource stewardship at the unit of the National Park
			 System; and
					(B)benefit the
			 parties to the agreement;
					(3)specify any staff
			 required and technical assistance to be provided by the Secretary or other
			 parties to the agreement in support of activities inside and outside the unit
			 of the National Park System that will—
					(A)protect natural
			 resources of the unit; and
					(B)benefit the
			 parties to the agreement;
					(4)identify any
			 materials, supplies, or equipment that will be contributed by the parties to
			 the agreement or by other Federal agencies;
				(5)describe any
			 financial assistance to be provided by the Secretary or the partners to
			 implement the agreement;
				(6)ensure that any
			 expenditure by the Secretary pursuant to the agreement is determined by the
			 Secretary to support the purposes of natural resource stewardship at a unit of
			 the National Park System; and
				(7)shall include
			 such terms and conditions that are agreed to by the Secretary and the other
			 parties to the agreement.
				(c)LimitationsThe
			 Secretary shall not use any amounts associated with an agreement entered into
			 under subsection (a) for the purposes of land acquisition, regulatory activity,
			 or the development, maintenance, or operation of infrastructure, except for
			 ancillary support facilities that the Secretary determines to be necessary for
			 the completion of projects or activities identified in the agreement.
			(d)Authorization
			 of AppropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this Act.
			
	
		February 15, 2007
		Reported without amendment
	
